DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1- 6 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the cooling structure of the vehicle battery unit comprising: the supply pipe configured to introduce refrigerant to the plurality of battery cooling 10units; the discharge pipe configured to discharge the refrigerant from the plurality of battery cooling units; wherein: 15the supply pipe includes a supply pipe portion which passes between the at least two battery modules arranged in the vehicle width direction and connects the plurality of battery cooling units; the discharge pipe includes a discharge pipe portion which passes between the at least two battery modules arranged in the vehicle width direction and connects the plurality of battery 20cooling units; and the supply pipe portion and the discharge pipe portion have bellows pipe portions which are made of resin and can be expanded or contracted in the front-rear direction and curved pipe portions which are made of resin and bend in the vehicle width direction of instant independent claim 1.
The following references (US-20220059894-A1) to Stephens; Mark Charles, (US-20110262794-A1) to YOON; Jihyoung, (KR-20160117955-A), (CN-105428748-B) to KIM Y, (WO-2014122904-A1) to FURUKAWA K, (CN-109616591-A) to TAN J, (CN-109524583-A) to CHOI Y, (WO-2017078249-A1) to CHOI H, (WO-2017033412-A1) to KOMAKI T,  and (JP-6064730-B); are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/27/2022